DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-11 and 13-20 in the reply filed on 7/19/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kourogi et al (herein Kourogi) US PG PUB 2007/0076282 and Ball “Index of Reflection” from the Field Guide to Spectroscopy.
Re claim 1, Kourogi discloses an optical cavity comprising: 
a first semi-reflective surface (reflective mirror 32, Fig. 1, Lin incident via reflective mirror 32 with a small transmittance ¶ [0008], such that it is semi-reflective); 
(reflective mirror 33, Fig. 1, part of the Lout is radiated via reflective mirror 33 ¶ [0008] such that it is a reflective surface); and 
a material interposed between the first and second semi-reflective surfaces (optical phase modulator 31 is formed by an electrical optical crystal for optical phase modulation ¶ [0008], which is between reflective mirrors 32 and 33, Fig. 1), the material having an index of refraction that varies as a function of an angle of propagation of light within the material (the refractive index of which is changed by application of an electrical field. The light passing through the optical resonator 100 is subjected to phase modulation by an electrical signal of a frequency applied to the electrode 36 ¶ [0008], wherein if the refraction index is change, the angle of propagation of light within the material is changed or varied).  
Furthermore, according to Ball and the field guild to spectroscopy discloses in regards to the index of refraction that the speed of light in a transmitting medium is less than that of the speed of light in a vacuum. The index of refraction, n, is the ratio of the speed of light in a vacuum, to the speed of light in a medium. One consequence of this difference in speeds it that when light goes from one medium to another at an angle, the propagation vector in the in the new medium has a different angle with respect to the normal. The change in direction is called refraction. The relationship between the indices of refraction and the angles is n1 sin [Symbol font/0x71]1 = n2 sin [Symbol font/0x71]2. This relationship is called Snell’s law. Indices of refraction are temperature dependent and wavelength dependent. 
Hence, in this understanding of the index of refraction, it has a direct relationship to the angle of the propagation of light. Hence, control of the index of refraction would directly relate to the angle of propagation according to Snell’s relationship and therefore control of the index of reflection would vary corresponding to the angle of propagation.  
Re claim 2, Kourogi and Ball disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Kourogi discloses wherein the first and second semi-reflective surfaces are disposed (mirrors 32 and 33 are substantially parallel to one another, Fig. 1), the material filling a gap between the first and second semi-reflective surfaces (the electro-optical crystal in in the gap between the mirrors, Fig. 1).  

Claim 4, 5, 7, 11, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graceffo et al (herein Graceffo) US PG PUB 2019/0007091, Kourogi et al (herein Kourogi) US PG PUB 2007/0076282, and Ball “Index of Reflection” from the Field Guide to Spectroscopy.
Re claim 4, Graceffo discloses an optical receiver comprising: 
an optical resonator assembly including at least one optical resonator configured to receive an input optical signal (Fig. 2 is an optical receiver, wherein illustrated receiver 200a receives an optical signal 210 and includes an optical resonator 230 ¶ [0044]); and 
a detector configured to detect an intensity modulated output optical signal produced by the at least one optical resonator (The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode ¶ [0048], such that the output is from the optical resonator 230, Fig. 2a) .and to identify a modulation of the input optical signal based at least in part on an intensity modulation of the output optical signal  (The output of the OEC 242 may be an amplitude modulated version of the intensity-modulated optical signal 232, which may be converted to a digital form by an analog to digital converter, e.g., ADC 244.  The digital signal is provided to the digital processing subsystem 250 for digital processing.  The digital processing subsystem 250 processes the digital signal to receive the information-carrying content of the optical signal 210. ¶ [0048]); 
wherein the at least one optical resonator is configured to accumulate resonant optical signal energy inside the at least one optical resonator based at least in part on the input optical signal (An optical signal received by an optical resonator 230, an etalon in this example, establishes a steady-state energy-conserving condition in which optical signal energy continuously arrives at the etalon, adds to the built-up resonating energy existing inside the etalon ¶ [0047]), and to produce the intensity modulated output optical signal, the intensity modulation of the output optical signal being representative of a modulation of the input optical signal (The optical resonator 230 is a component capable of sensing transitions, such as phase changes, representative of modulation performed at the transmitter, and transforming the transitions into intensity modulation of an output optical signal. ¶ [0045]), the at 5188050Application No.: 16/881,9623 Docket No.: R2065-704310(18-11008) least one optical resonator being configured to maintain a selected resonant condition of the at least one optical resonator over a range of angles of incidence of the input optical signal at the at least one optical resonator  (optical resonators 230 may be manufactured to having varying dimensions so that the proper wavelength of light will resonate in the optical resonator 230 when it arrives at a particular angle or a particular range of angles and thereby responds to light in varying directions ¶ [0053], such that resonance would be achieved over a particular range of angles).  
Graceffo discloses that the examples of optical resonators 230 may include Fabry-perot etalons, micro-rings, or other types of resonators ¶ [0045]. For example, an etalon is a component having a pair of semi-reflective surfaces, that may include a transparent material in between and has a characteristic resonant frequency associated with a certain wavelength of light ¶ [0046], but does not explicitly disclose including a material having an index of refraction that varies as a function of an angle of propagation of light within the material. However, Kourogi discloses an optical resonator 100, wherein the light Lin incident via reflective mirror 32 with a small transmittance is caused to be resonant between the reflective mirrors 32, 33 and part of light Lout is radiated via reflective mirror 33.  An optical phase modulator 31 is formed by an electro-optical crystal for optical phase modulation, the refractive index of which is changed by application of an electrical field. ¶ [0008]. 
Graceffo and Kourogi are analogous art because they are from the same field of endeavor, optical resonators. At the time of filing, it would have been obvious to one of ordinary skill in the art, 
Furthermore, according to Ball and the field guild to spectroscopy discloses in regards to the index of refraction that the speed of light in a transmitting medium is less than that of the speed of light in a vacuum. The index of refraction, n, is the ratio of the speed of light in a vacuum, to the speed of light in a medium. One consequence of this difference in speeds it that when light goes from one medium to another at an angle, the propagation vector in the in the new medium has a different angle with respect to the normal. The change in direction is called refraction. The relationship between the indices of refraction and the angles is n1 sin [Symbol font/0x71]1 = n2 sin [Symbol font/0x71]2. This relationship is called Snell’s law. Indices of refraction are temperature dependent and wavelength dependent. 
Hence, in this understanding of the index of refraction, it has a direct relationship to the angle of the propagation of light. Hence, control of the index of refraction would directly relate to the angle of propagation according to Snell’s relationship and therefore control of the index of reflection would vary corresponding to the angle of propagation.  
Re claim 5, Graceffo, Kourogi, and Bell discloses all the elements of claim 4, which claim 5 is dependent. Furthermore, Graceffo discloses the at least one optical resonator includes: 
a first semi-reflective surface; and 
a second semi-reflective surface (examples of optical resonators 230 may include Fabry-perot etalons, micro-rings, or other types of resonators ¶ [0045]. For example, an etalon is a component having a pair of semi-reflective surfaces, that may include a transparent material in between and has a characteristic resonant frequency associated with a certain wavelength of light ¶ [0046]) ; 
(an etalon is a component having a pair of parallel semi-reflective surfaces, that may include a transparent material in between, and has a characteristic resonant frequency associated with a certain wavelength of light based upon the spacing (i.e., dimension) between the semi-reflective surfaces. ¶ [0046]).  
Re claim 7, Graceffo, Kourogi, and Bell disclose all the elements of claim 4, which claim 7 is dependent. Furthermore, Graceffo discloses wherein the at least one optical resonator is a Fabry-Perot etalon (examples of optical resonators 230 may include Fabry-perot etalons, micro-rings, or other types of resonators ¶ [0045]. For example, an etalon is a component having a pair of semi-reflective surfaces, that may include a transparent material in between and has a characteristic resonant frequency associated with a certain wavelength of light ¶ [0046]).  
Re claim 11, Graceffo, Kourogi, and Bell disclose all the elements of claim 4, which claim 11 is dependent. Furthermore, Graceffo discloses wherein the detector includes at least one optical-electrical converter configured to convert the output optical signal into an electrical signal (The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode ¶ [0048]).  
Re claim 13, Graceffo discloses a method comprising the acts of: 
receiving an input optical signal at an input of at least one optical resonator (Fig. 2 is an optical receiver, wherein illustrated receiver 200a receives an optical signal 210 and includes an optical resonator 230 ¶ [0044]) having a material interposed between first and second semi-reflective surfaces of the optical resonator (examples of optical resonators 230 may include Fabry-perot etalons, micro-rings, or other types of resonators ¶ [0045]. For example, an etalon is a component having a pair of semi-reflective surfaces, that may include a transparent material in between and has a characteristic resonant frequency associated with a certain wavelength of light ¶ [0046]); 
(the optical resonator 230 is a component capable of sensing transitions, such as phase changes, representation of modulation performed at the transmitter, and transforming the transitions into intensity modulation of arriving optical signal 210 in part by interaction of the arriving optical signal 210 with resonant optical energy built-up in the optical resonator 230 ¶ [0045]); and 
maintaining the resonant condition of the at least one optical resonator over a range of angles of incidence of the input optical signal at the at least one optical resonator (optical resonators 230 may be manufactured to having varying dimensions so that the proper wavelength of light will resonate in the optical resonator 230 when it arrives at a particular angle or a particular range of angles and thereby responds to light in varying directions ¶ [0053], such that resonance would be achieved over a particular range of angles).  
Re claim 15, Graceffo discloses all the elements of claim 13, which claim 15 is dependent. Furthermore, Graceffo discloses wherein the at least one optical resonator is a Fabry- Perot etalon (examples of optical resonators 230 may include Fabry-perot etalons, micro-rings, or other types of resonators ¶ [0045]. For example, an etalon is a component having a pair of semi-reflective surfaces, that may include a transparent material in between and has a characteristic resonant frequency associated with a certain wavelength of light ¶ [0046]).  
Graceffo discloses that the examples of optical resonators 230 may include Fabry-perot etalons, micro-rings, or other types of resonators ¶ [0045]. For example, an etalon is a component having a pair of semi-reflective surfaces, that may include a transparent material in between and has a characteristic resonant frequency associated with a certain wavelength of light ¶ [0046], but does not explicitly disclose including a material having an index of refraction that varies as a function of an angle of 
Graceffo and Kourogi are analogous art because they are from the same field of endeavor, optical resonators. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Graceffo and Kourogi before him or her, to modify the material between the system that has a resonant frequency of Graceffo to include the one that has the ability to vary the index of refraction of Kourogi because it combine prior art according to known methods to yield predictable results, in this case, enabling for the system to control and vary the index of refraction within the resonator .
Furthermore, according to the field guild to spectroscopy discloses in regards to the index of refraction that the speed of light in a transmitting medium is less than that of the speed of light in a vacuum. The index of refraction, n, is the ratio of the speed of light in a vacuum, to the speed of light in a medium. One consequence of this difference in speeds it that when light goes from one medium to another at an angle, the propagation vector in the in the new medium has a different angle with respect to the normal. The change in direction is called refraction. The relationship between the indices of refraction and the angles is n1 sin [Symbol font/0x71]1 = n2 sin [Symbol font/0x71]2. This relationship is called Snell’s law. Indices of refraction are temperature dependent and wavelength dependent. 
Hence, in this understanding of the index of refraction, it has a direct relationship to the angle of the propagation of light. Hence, control of the index of refraction would directly relate to the angle of propagation according to Snell’s relationship. 
(The emerging intensity-modulated optical signal 232 may be converted to an electrical signal by an optical-electrical converter, e.g., OEC 242, which may include a photodetector, such as a photodiode ¶ [0048]).  
Re claim 20, Graceffo, Kourogi, and Ball disclose all the elements of claim 13, which claim 20 is dependent. Furthermore, Graceffo discloses  wherein the act of accumulating includes accumulating resonant optical signal energy inside the optical resonator based at least in part on the input optical signal , and providing the intensity modulated output optical signal, the intensity modulation of the output optical signal being representative of a modulation of the input optical signal (the optical resonator 230 is a component capable of sensing transitions, such as phase changes, representation of modulation performed at the transmitter, and transforming the transitions into intensity modulation of arriving optical signal 210 in part by interaction of the arriving optical signal 210 with resonant optical energy built-up in the optical resonator 230 ¶ [0045]), and maintaining a selected resonant condition of the at least one optical resonator over a range of angles of incidence of the input optical signal at the at least one optical resonator (optical resonators 230 may be manufactured to having varying dimensions so that the proper wavelength of light will resonate in the optical resonator 230 when it arrives at a particular angle or a particular range of angles and thereby responds to light in varying directions ¶ [0053], such that resonance would be achieved over a particular range of angles).
Allowable Subject Matter
Claim 3, 6, 8-10, 14, and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Thompson (US PG PUB 2004/0080834) discloses that in an alternative preferred embodiment, the internal end of the dielectric layer is the internal end of the phase control element.  Dielectric phase control elements are beneficial because they provide a substantially constant optical path length from beam splitter to external reflector for a given angle of incidence. ¶ [0026]. However, that is for a given incidence angle, rather than a plurality of angles. Furthermore, the prior is attempting to obtain a constant path length over a plurality of temperatures, but not over a plurality of angles of incidence. While the 
Furthermore, Kourogi discloses the ability to the control the refractive index of the material. In a system which would be able to change the angle of propagation over a range of angles of incidences and would therefore result in an effect to the optical path, it is not however disclosed of a constant optical path. However, the angle of incidences would be that of the material within the resonator, not the angles of incidences of the light of the first semi-reflective surface, as is states within the claim language. Hence, when the claim scope is considered as a whole, it is considered allowable. 
Re claim 8 and 16, while the prior art discloses all the elements of claim 4 and 13, which claim 8 is dependent. It does not explicitly disclose wherein the at least one optical resonator is configured to maintain a selected resonator condition by maintaining a substantially constant optical thickness of the at least one optical resonator to the input optical signal over a range of angles of propagation of the input optical signal through the at least one optical resonator corresponding to the range of angles of 
Re claim 9, 10, 17 and 18, these claims are dependent upon claim 8 and 16, and are allowable for the reasons previously stated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637